DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (semiconductor device), reflected in claims 1-10 in the reply filed on 11/04/2021 is acknowledged. Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number JP 2019182238, filed on 10/02/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 08/24/2020 appears to be acceptable.

Drawings
The drawings filed 08/24/2020 appears to be acceptable.

Claim Objections
Claims 1 and 6 are objected to because of minor errors. The Examiner suggests the following amendments:
1. A semiconductor device comprising: 
a semiconductor substrate; 
a first impurity region of a first conductivity type 5 formed on the semiconductor substrate;
a second impurity region of a second conductivity type opposite to the first conductivity type formed on the first impurity region;
a first gate trench and a second gate trench penetrating the second impurity region to reach the first impurity region; 
gate electrodes embedded in the first gate trench and the second gate trench via a gate insulating film respectively;
a column region of the second conductivity type formed in the first impurity region between the first gate trench and the second gate trench; and
a third impurity region of the first conductivity type formed in the first impurity region covering a bottom portion of the first gate trench, wherein
a depth of a bottom portion of the column region is deeper than a depth of each of bottom portions of the first gate trench and the second gate trench, and
the third impurity region is formed between the first gate trench and the column region.

6. A semiconductor device comprising:
a semiconductor substrate;
a first impurity region of a first conductivity type formed on the semiconductor substrate;
a second impurity region of a second conductivity type opposite to the first conductivity type formed on the first impurity region;
a first gate trench and a second gate trench formed from the second impurity region to the first impurity region; 
gate electrodes embedded in the first gate trench and the second gate trench via a gate insulating film respectively;
a column region of the second conductivity type formed in the first impurity region between the first gate trench and the second gate trench; and
a third impurity region of the first conductivity type formed in the first impurity region covering bottom portions of the first gate trench and the second gate trench, wherein 
a depth of a bottom portion of the column region is deeper than a depth of each of bottom portions of the first gate trench and the second gate trench, 
the third impurity region is formed between the first gate trench or the second gate trench and the column region, and 
the third impurity region has a multi-stage structure extended toward the semiconductor substrate.  

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hebert (US 20100044791 A1).

Regarding independent claim 1, Hebert teaches “A semiconductor device (100, fig. 3; ¶¶ 0031-0033) comprising: 
a semiconductor substrate (120); 
a first impurity region (125, ‘The N substrate regions’, ¶ 0031, ¶¶ 0041) of a first conductivity type (N) formed on the semiconductor substrate (120);
a second impurity region (150) of a second conductivity type (P) opposite to the first conductivity type (N) formed on the first impurity region (125);
a first gate trench 232 (fig. 9F) and a second gate trench (232) penetrating the second impurity region (150, fig. 3) to reach the first impurity region (125); 
gate electrodes (145) embedded in the first gate trench and the second gate trench via a gate insulating film (140) respectively;
a column region (130) of the second conductivity type (P) formed in the first impurity region (125) between the first gate trench and the second gate trench; and
a third impurity region (135-B, 135-S) of the first conductivity type (N) formed in the first impurity region (125) covering a bottom portion of the first gate trench, wherein

the third impurity region (135-B, 135-S) is formed between the first gate trench and the column region”.

Regarding independent claim 6, Hebert teaches “A semiconductor device (100, fig. 3; ¶¶ 0031-0033) comprising: 
a semiconductor substrate (120); 
a first impurity region (125, ‘The N substrate regions’, ¶ 0031, ¶¶ 0041) of a first conductivity type (N) formed on the semiconductor substrate (120);
a second impurity region (150) of a second conductivity type (P) opposite to the first conductivity type (N) formed on the first impurity region (125);
a first gate trench 232 (fig. 9F) and a second gate trench (232) formed from the second impurity region (150, fig. 3) to the first impurity region (125); 
gate electrodes (145) embedded in the first gate trench and the second gate trench via a gate insulating film (140) respectively;
a column region (130) of the second conductivity type (P) formed in the first impurity region (125) between the first gate trench and the second gate trench; and
a third impurity region (135-B, 135-S) of the first conductivity type (N) formed in the first impurity region (125) covering bottom portions of the first gate trench and the second gate trench, wherein 
a depth of a bottom portion of the column region (130) is deeper than a depth of each of bottom portions of the first gate trench and the second gate trench, and
the third impurity region (135-B, 135-S) is formed between the first gate trench or the second gate trench and the column region (130), and 

Note: 135-B and 135-S are two stages of the third impurity region. Also any layer (135B etc) can be considered a collection of multiple sublayers and each can be mapped to a stage.

Regarding claim 2 and 7, Hebert further teaches “The semiconductor device according to claim 1, wherein the third impurity region (135-B, 135-S) is in contact with a bottom surface of the first gate trench or the second gate trench and in contact with a side surface connecting with the bottom surface thereof”.

Regarding claim 3 and 8, Hebert further teaches “The semiconductor device according to claim 1, wherein a bottom surface of the third impurity region (135-B, 135-S) is in contact with the first impurity region (125)”.

Regarding claim 4 and 9, Hebert further teaches “The semiconductor device according to claim 1, wherein an impurity density of the third impurity region (135-B, 135-S) is higher than an impurity density of the first impurity region (125)” (fig. 9G).

Regarding claim 5 and 10, Hebert further teaches “The semiconductor device according to claim 1, wherein the column region (130) overlaps the third impurity region (135-B, 135-S) in plan view” (fig. 3).




Examiner’s Note
Claims 1-10 can also be rejected by using the below prior arts: 
Hsieh; Alice Pei-Shan et al.	US 20170338302 A1
MASUDA, TAKEYOSHI	CN 113748491 A
OKUMURA HIDEKI et al.	JP 2012004458 A
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817